Exhibit 10.4

 

BUSINESS Purchase and sale Agreement

 

This Business Purchase and Sale Agreement (the “Agreement”) is made and entered
into this 6th day of December, 2012, by and between Team Sports Super Store,
Inc. a California corporation (“Seller”) and Smack Sportswear., a Nevada
corporation (“Buyer”).

 

RECITALS

 

A. Seller is the owner of a sports apparel company, that specializes in
volleyball apparel. (the “Apparel Company”).

 

B. Buyer desires to purchase and acquire from Seller the Apparel Company, and
Seller desires to transfer and convey the same to Buyer, in accordance with the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and on the terms and subject to the conditions
herein set forth, the parties hereby agree as follows:

 

ARTICLE I

Definitions

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1.1 Closing. “Closing” shall mean the closing of the transaction contemplated by
this Agreement, which shall occur at 11:00 a.m., Pacific Standard Time, on the
Closing Date in the offices of Smack Sportswear, or at such other time and place
as shall be mutually agreed in writing by the parties hereto.

 

1.2 Closing Date. “Closing Date” shall mean December 6, 2012, unless otherwise
mutually agreed in writing by the parties hereto.

 

1.3 Apparel Company. “Apparel Company” shall mean all rights and interests in
the patents, copyrights, trademarks, trade names, etc. concerning the volleyball
apparel produced by Team Sports Super Store.

 

 

ARTICLE II

Purchase and Sale

 

2.1 Sale and Purchase of Assets, Liabilities and Business Operations. Subject to
and upon the terms and conditions contained herein, at the Closing, Seller shall
sell, transfer, assign, convey, and deliver to Buyer, all assets, liabilities,
inventory, trade names, equipment, fixtures, property, employment agreements,
employee stock incentive plan and all business operations of Team Sports Super
Store and Buyer shall purchase, accept and acquire from Seller all assets,
liabilities, trade names, inventory, equipment, fixtures, property, employment
agreements, employee stock incentive plan and all business operations of Team
Sports Super Store.

 

2.2 Purchase Price. The total purchase price for the Apparel Company shall be
ONE DOLLAR ($1.00), payable by Buyer to Seller, effective immediately,

 

ARTICLE III

Representations and Warranties of Buyer

 

Buyer represents and warrants that the following are true and correct as of this
date and will be true and correct through the Closing Date as if made on that
date:

 

3.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with all the requisite power and authority to carry on the business in which it
is engaged, to own the properties it owns and to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

 

3.2 Authorization and Validity. The execution, delivery and performance by Buyer
of this Agreement and the other agreements contemplated hereby, and the
consummation of the transactions contemplated hereby, have been duly authorized
by Buyer. This Agreement and each other agreement contemplated hereby have been
or will be prior to Closing duly executed and delivered by Buyer and constitute
or will constitute legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms.

 

3.3 No Violation. Neither the execution and performance of this Agreement or the
other agreements contemplated hereby, nor the consummation of the transactions
contemplated hereby or thereby, will (a) conflict with, or result in a breach of
the terms, conditions and provisions of, or constitute a default under, the
Articles of Incorporation or Bylaws of Buyer or any agreement, indenture or
other instrument under which Buyer is bound, or (b) violate or conflict with any
judgment, decree, order, statute, rule or regulation of any court or any public,
governmental or regulatory agency or body having jurisdiction over Buyer or the
properties or assets of Buyer.

 

3.4 Consents. The Buyer has obtained the consent from its Board of Directors and
majority shareholders to make this purchase. No other authorization, consent,
approval, permit or license of, or filing with, any governmental or public body
or authority, any lender or lessor or any other person or entity is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement or the agreements contemplated hereby on the part
of Buyer.

 

ARTICLE IV

Representations and Warranties of Seller

 

Seller represents and warrants that the following are true and correct as of
this date and will be true and correct through the Closing Date as if made on
that date:

 

4.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with all the requisite power and authority to carry on the business in which it
is engaged, to own the properties it owns and to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

 

4.2 Authorization and Validity. The execution, delivery and performance by
Seller of this Agreement and the other agreements contemplated hereby, and the
consummation of the transactions contemplated hereby, have been duly authorized
by Seller. This Agreement and each other agreement contemplated hereby have been
or will be prior to Closing duly executed and delivered by Seller and constitute
or will constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms.

 

4.3 Title. Seller has good and marketable title to the Apparel Company which are
the subject of this Agreement. Upon consummation of the transactions
contemplated hereby, Buyer shall receive good, valid and marketable title to all
the Apparel Company business, its assets and liabilities.

 

4.4 Commitments. Seller has not entered into, nor are the Apparel Company or the
business of Seller bound by, whether or not in writing, any (i) partnership or
joint venture agreement; (ii) deed of trust or other security agreement; (iii)
guaranty or suretyship, indemnification or contribution agreement or performance
bond; (iv) employment, consulting or compensation agreement or arrangement,
including the election or retention in office of any director or officer; (v)
labor or collective bargaining agreement; (vi) debt instrument, loan agreement
or other obligation relating to indebtedness for borrowed money or money lent to
another; (vii) deed or other document evidencing an interest in or contract to
purchase or sell real property; (viii) agreement with dealers or sales or
commission agents, public relations or advertising agencies, accountants or
attorneys; (ix) lease of real or personal property, whether as lessor, lessee,
sublessor, or sublessee; (x) agreement relating to any material matter or
transition in which an interest is held by a person or entity which is an
affiliate of Seller; (xi) powers of attorney; or (xii) contracts containing
noncompetition covenants, that has not been disclosed to the Buyer.

 

4.5 Adverse Agreements. Seller is not a party to any agreement or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree, rule or regulation which materially and adversely
affects or, so far as Seller can now foresee, may in the future materially and
adversely affect the business operations, prospects, properties, assets or
condition, financial or otherwise, of Seller.

 

4.6 No Violation. Neither the execution and performance of this Agreement or the
other agreements contemplated hereby, nor the consummation of the transactions
contemplated hereby or thereby, will (a) conflict with, or result in a breach of
the terms, conditions and provisions of, or constitute a default under, the
Articles of Incorporation or Bylaws of Seller or any agreement, indenture or
other instrument under which Buyer is bound, or (b) violate or conflict with any
judgment, decree, order, statute, rule or regulation of any court or any public,
governmental or regulatory agency or body having jurisdiction over Seller or the
properties or assets of Seller.

 

4.7 Consents. The Seller has obtained the consent from its Board of Directors
and majority shareholders to make this sale. No other authorization, consent,
approval, permit or license of, or filing with, any governmental or public body
or authority, any lender or lessor or any other person or entity is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement or the agreements contemplated hereby on the part
of Seller.

 

4.8 Compliance with Laws. There are no existing violations by Seller of any
applicable federal, state or local law or regulation, except to the extent that
any such violations would not have a material adverse effect on the property or
business of Seller.

 

4.9 Accuracy of Information Furnished. All information furnished to Buyer by
Seller is true, correct and complete in all material respects. Such information
states all material facts required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which such statements
are made, true, correct and complete.

 

4.10 Proceedings. No action, proceeding or order by any court or governmental
body or agency shall have been threatened in writing, asserted, instituted or
entered to restrain or prohibit the carrying out of the transactions
contemplated by this Agreement.

 

ARTICLE V

Indemnification

 

5.1 Seller’s Indemnity. Subject to the terms of this Section, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its officers, directors,
agents, attorneys, accountants and affiliates from and against any and all
losses, claims, obligations, demands, assessments, penalties, liabilities,
costs, damages, reasonable attorneys’ fees and expenses (“Damages”) asserted
against or incurred by Buyer by reason of or resulting from a breach by Seller
of any representation, warranty or covenant contained herein, or in any
agreement executed pursuant thereto.

 

5.2 Limitations on Seller’s Indemnification Obligations.

 

5.2.1 Buyer and its successors and permitted assigns shall not be entitled to
indemnification under this Section unless a claim has been asserted by written
notice delivered to Seller on or prior to the twenty four (24) month anniversary
of the Closing, specifying the details of such alleged breach.

 

5.2.2 Seller shall have no indemnification obligation under this Section unless
and until the aggregate amount recoverable against Seller exceeds $25,000, in
which event Seller shall be responsible for all amounts recoverable in excess of
said $25,000 aggregate amount up to the individual limits provided for in
Section 5.2.3 below.

 

5.3 Buyer’s Indemnity. Subject to the terms of this Section, Buyer hereby agrees
to indemnify, defend and hold harmless Seller and its officers, directors,
agents, attorneys, accountants and affiliates from and against any and all
losses, claims, obligations, demands, assessments, penalties, liabilities,
costs, damages, reasonable attorneys’ fees and expenses (“Damages”) asserted
against or incurred by Seller by reason of or resulting from a breach by Buyer
of any representation, warranty or covenant contained herein, or in any
agreement executed pursuant thereto.

 

5.4 Conditions of Indemnification. The respective obligations and liabilities of
Seller and Buyer (Indemnifying Party) to the other (Party to be Indemnified)
under Sections 5.1, 5.2 and 5.3 hereof, with respect to claims resulting from
the assertion of liability by third parties, shall be subject to the following
terms and conditions:

 

5.5 Remedies Not Exclusive. The remedies provided for in this Section shall not
be exclusive of any other rights or remedies available by one party against the
other, either at law or in equity.

 

ARTICLE VI

Termination

 

6.1 Termination for Cause. This Agreement may be terminated prior to Closing
upon notice to the other party at any time by a party if any representation or
warranty of the other party contained in this Agreement or in any certificate or
other document executed and delivered by one party to the other is or becomes
untrue or breached in any material respect or if one party fails to comply in
any material respect with any covenant or agreement contained herein, and any
such misrepresentation, breach or noncompliance is not cured, waived, or
eliminated before Closing.

 

6.2 Termination Without Cause. Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and abandoned at any time
without further obligation or liability on the part of any party in favor of any
other by mutual consent of Purchaser and Seller.

 

ARTICLE VII

Miscellaneous Provisions

 

7.1 Amendment and Modification. Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by Buyer
and Seller.

 

7.2 Waiver of Compliance; Consents.

 

7.2.1 Any failure of any party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
performance of such obligation, covenant or agreement or who has the benefit of
such condition, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, or agreement or condition will not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

 

7.2.2 Whenever this Agreement requires or permits consent by or on behalf of any
party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

7.3 Notices. All Notices, requests, demands and other communications required or
permitted hereunder will be in writing and will be deemed to have been duly
given when delivered by (i) hand; (ii) reliable overnight delivery service; or
(iii) facsimile transmission.

 

7.4 Titles and Captions. All section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor effect the interpretation of this Agreement.

 

7.5 Entire Agreement. This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement.

 

7.6 Agreement Binding. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

7.7 Attorneys’ Fees. In the event an arbitration, suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

7.8 Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day that
is not a Saturday, Sunday or legal holiday.

 

7.9 Pronouns and Plurals. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons may require.

 

7.10 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A COURT OF
COMPETENT JURISDICTION WITHIN THE STATE OF NEVADA.

 

7.11 Arbitration. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of this Agreement,
and the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.

 

7.12 Presumption. This Agreement or any Section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

7.13 Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

 

7.14 Parties in Interest. Nothing herein shall be construed to be to the benefit
of any third party, nor is it intended that any provision shall be for the
benefit of any third party.

 

7.15 Savings Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected hereby.

 

7.16 Confidentiality. The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law or necessary to obtain financing. In the event that the
transactions contemplated by this Agreement are not consummated for any reason
whatsoever, the parties hereto agree not to disclose or use any confidential
information they may have concerning the affairs of other parties, except for
information which is required by law to be disclosed. Confidential information
includes, but is not limited to, financial records, surveys, reports, plans,
proposals, financial information, information relating to personnel contracts,
stock ownership, liabilities and litigation.

 

7.17 Costs, Expenses and Legal Fees. Whether or not the transactions
contemplated hereby are consummated, each party hereto shall bear its own costs
and expenses (including attorneys’ fees), except as set forth in the Escrow
Agreement.

 

7.18 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

7.19 Counterparts and Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. For purposes of
this Agreement, facsimile signatures shall be treated as originals until such
time that applicable pages bearing non-facsimile signatures are obtained from
the relevant party or parties.


 

IN WITNESS WHEREOF, the parties hereto have set their hands this 6th day

of December, 2012.

 

 

SMACK SPORTSWEAR Team Sports SuperStore, Inc.

A Nevada Corporation A California Corporation

 

 

 

By: /s/ Bill Sigler_____________ By: /s/ Bill Sigler_____________

Bill Sigler Bill Sigler

Its: Chief Executive Officer Its: Chief Executive Officer

 

